                 2:20-cv-02293-SEM-TSH # 2   Page 1 of 10
                                                                                  E-FILED
                                                   Tuesday, 20 October, 2020 03:22:36 PM
                                                             Clerk, U.S. District Court, ILCD

                UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

MICHAEL A. PAYNE, II,            )
                                 )
                Petitioner,      )
                                 )
           v.                    )    Case No. 20-cv-2293
                                 )
ANTONIO BROWN,                   )
Sheriff, Macon County            )
                                 )
                Respondent.      )


                       ORDER AND OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     Now before the Court is Petitioner Michael A. Payne’s Petition

for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 (Doc. 1).

Payne is a state pre-trial detainee being held at the Macon County

Jail in Decatur, Illinois. He claims his constitutional rights to a

speedy trial are being violated and that his bond should not have

been forfeited. For the reasons below, the Court concludes that the

Petition does not survive preliminary review under 28 U.S.C. § 2243

and Rule 1(b) and Rule 4 of the Rules Governing Section 2254

Proceedings for the United States District Courts and the Petition is

SUMMARILY DISMISSED.

                              Page 1 of 10
                 2:20-cv-02293-SEM-TSH # 2   Page 2 of 10




                        I.    BACKGROUND

     Payne is detained and awaiting trial for criminal charges

brought in Macon County, Illinois. He has also been released on

bond pursuant to criminal charges brought in Montgomery County.

Payne filed the instant Petition (Doc. 1) on October 16, 2020. Payne

argues that his Fifth, Sixth, and Fourteenth Amendment Rights

under the United States Constitution are being violated. He

specifically mentions his speedy trial rights, complains that

warrants for his arrest should not have been issued, and that his

bond should not have been forfeited.

     The Court takes judicial notice of the dockets in Payne’s

multiple state court proceedings. See Ennenga v. Starns, 677 F.3d

766, 774 (7th Cir. 2012). On March 2, 2020, Payne was charged by

Information with two counts of failing to register as a sex offender in

Macon County Circuit Court, Case No. 2020-CF-302. Also in

Macon County Circuit Court, on March 4, 2020 in Case No. 2020-

CM-142, an Information charged Payne with criminal trespass to a

vehicle. In both cases were continued on Motion of the defendant in

the beginning of May 2020. Payne was released on bond on or

about May 12, 2020. The dockets then show that Payne failed to

                             Page 2 of 10
                2:20-cv-02293-SEM-TSH # 2   Page 3 of 10




appear for hearings in both cases on June 2, 2020. A notice of

hearing in Case No. 2020-CF-302 was mailed to his last known

address, but Payne again failed to appear for hearings in both cases

on June 19, 2020. At this time, his bond was revoked in Case No.

2020-CF-302 and the court granted the state’s motion for a no-

bond bench warrant. The warrant was not prepared and signed,

however, until August 20, 2020.

     In Case No. 2020-CM-142, the case was continued to August

3, 2020. Payne again did not appear, and the case was continued

on motion of the defendant until August 25, 2020 and notice was

mailed to Payne. Payne did not appear at his August 25, 2020

hearing. On September 15, 2020, a bench warrant was issued with

a bond set at $5,000.

     Payne also has a pending charge for failure to register as a sex

offender in Macon County Circuit Court, Case No. 2020-CF-1059,

opened on August 25, 2020.

     Meanwhile, Payne was arrested and charged with possession

of less than 5 grams of methamphetamine in Montgomery County

Circuit Court, Case No. 2020-CF-214, on or about July 27, 2020.

Payne was released on bond in this case on September 29, 2020,

                            Page 3 of 10
                2:20-cv-02293-SEM-TSH # 2   Page 4 of 10




but the docket notes that he was to be released to Macon County

pursuant to the bench warrants.

     Payne states that he was picked up by Macon County officials

on October 2, 2020. Since then, Payne has been in custody on the

Macon County charges and detained at the Macon County Jail in

Decatur, Illinois. A disposition hearing has been set in his original

case, 2020-CF-302, for October 29, 2020.

                            II.   DISCUSSION

     Payne argues that he is entitled to federal habeas corpus relief

because his Fifth, Sixth, and Fourteenth Amendment Rights are

being violated by delays in his state court criminal proceedings.

However, generally, as long as the state court provides an

opportunity to raise federal claims, federal courts must abstain

from interfering in state court proceedings unless “exceptional

circumstances” exist. Younger v. Harris, 401 U.S. 37, 43, 91 S. Ct.

746 (1971); Stroman Realty, Inc., v. Martinez, 505 F.3d 657, 662

(7th Cir. 2007). For this reason, federal habeas corpus is not

available “absent ‘special circumstances,’ to adjudicate the merits of

an affirmative defense to a state criminal charge prior to a judgment

of conviction by a state court.” Braden v. 30th Judicial Circuit

                            Page 4 of 10
                 2:20-cv-02293-SEM-TSH # 2   Page 5 of 10




Court of Kentucky, 410 U.S. 484, 489, 93 S. Ct. 1123, 1127 (1973).

Exceptional circumstances do exist where a petitioner is seeking “to

demand enforcement of the Commonwealth’s affirmative

constitutional obligation to bring him promptly to trial” and “he has

exhausted all available state court remedies for consideration of

that constitutional claim.” Id. at 490. See also, Cole v. Beck, 765

Fed. Appx. 137, 138 (7th Cir. 2019) (“A well-founded claim that a

petitioner’s right to a speedy trial has been violated can be an

exceptional circumstance because immediate federal intervention is

necessary to prevent the challenge from becoming moot.”).

     Here, the majority of Payne’s Petition focuses on alleged

violations of Illinois statutory rights that are not cognizable in

federal habeas review regardless of the Younger abstention doctrine.

Payne alleges he has been denied his right to a preliminary hearing

within thirty days of the date he was taken into custody on his

criminal trespass to a motor vehicle case in Macon County Circuit

Court, Case No. 2020-CM-142 . See 725 ILCS 5/109-3.1(a), Ill.

Const. art. I, § 7 (“No person shall be held to answer for a crime

punishable by death or by imprisonment in the penitentiary unless

either the initial charge has been brought by indictment of a grand

                              Page 5 of 10
                 2:20-cv-02293-SEM-TSH # 2   Page 6 of 10




jury or the person has been given a prompt preliminary hearing to

establish probable cause.”). Payne also argues that he has been

denied his Illinois state right to a trial within 160 days. See 725

ILCS 5/103-5 (“Every person on bail or recognizance shall be tried

by the court having jurisdiction within 160 days from the date

defendant demands trial” barring certain exceptions). However, the

federal writ of habeas corpus is only available to Payne if he is being

held “in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2241. Therefore, Payne’s allegations of

Illinois state law violations are not cognizable in federal habeas

review. Payne’s challenge to his bond forfeitures are also not

cognizable in federal habeas review for the additional reason that

they do not concern his custody. See 28 U.S.C. § 2241; Preiser v.

Rodriguez, 411 U.S. 475, 484 (1973) (“[T]he essence of habeas

corpus is an attack by a person in custody upon the legality of that

custody.”). Accordingly, these claims are summarily dismissed.

     To the extent Payne’s Petition also alleges his Sixth

Amendment right to a speedy trial is being violated, this could

present an “exceptional circumstance” wherein the Younger

doctrine does not apply. However, Payne has not attempted to

                             Page 6 of 10
                 2:20-cv-02293-SEM-TSH # 2   Page 7 of 10




exhaust his state court remedies regarding his constitutional claim.

None of the dockets in his criminal case reference any motions

related to Payne’s speedy trial rights, and Payne’s Petition only

states that he filed motions to quash his subpoenas, nothing related

to his speedy trial rights.

     Moreover, the Court finds Payne cannot show that his right to

a speedy trial has been violated. The Sixth Amendment guarantees

that “[i]n all criminal prosecutions, the accused shall enjoy the right

to a speedy and public trial.” U.S. Const. amend. VI. The Supreme

Court in Barker v. Wingo, 407 U.S. 514, 530, 92 S. Ct. 2182, 2192

(1972), set forth the standard governing Sixth Amendment speedy

trial violations. Pursuant to Barker, the Court must consider

“whether delay before trial was uncommonly long, whether the

government or the criminal defendant is more to blame for that

delay, whether, in due course, the defendant asserted his right to a

speedy trial, and whether he suffered prejudice as” a result of the

delay. Ashburn v. Korte, 761 F.3d 741, 751–52 (7th Cir. 2014)

(citations omitted).

     The first Barker factor is the length of delay. This factor “acts

as a triggering mechanism; unless a presumptively prejudicial

                              Page 7 of 10
                 2:20-cv-02293-SEM-TSH # 2   Page 8 of 10




amount of time elapsed in the district court, it is unnecessary to

conduct a searching analysis of all the factors.” United States v.

Oriedo, 498 F.3d 593, 597 (7th Cir. 2007). The Seventh Circuit has

generally found delays approaching one year to be presumptively

prejudicial and trigger a more thorough analysis. Id. (citing United

States v. White, 443 F.3d 582, 589-90 (2006)). Here, the original

Macon County cases have not even been pending for eight months.

Accordingly, at this time, the delay has not reached the “bare

minimum needed to trigger judicial examination of the claim.”

Doggett v. United States, 505 U.S. 647, 652, 112 S. Ct. 2686, 2691

(1992).

     With regard to the second Barker factor—the cause for the

delay—this factor weighs heavily against finding any constitutional

violation. The delays are almost exclusively attributable to Payne,

and, therefore, the delays act as a waiver of his speedy trial rights.

Barker, 407 U.S. at 529 (“We hardly need add that if delay is

attributable to the defendant, then his waiver may be given effect

under standard waiver doctrine.”). Here, Payne’s cases have mostly

been delayed due to his failure to appear in court or due to defense

continuances. While Payne states in his Petition that he “notified

                             Page 8 of 10
                 2:20-cv-02293-SEM-TSH # 2   Page 9 of 10




his court appointed attorney every time he could not appear in

Court,” this certainly does not transfer responsibility for the delay

to the state. Again, this factor does not favor finding a speedy trial

violation.

     The third Barker factor is whether Payne has asserted his

right to a speedy trial. Payne does not allege that he has done so in

his Petition, and the dockets in his criminal cases do not contain

any references to alleged speedy trial violations. Accordingly, this

factor does not help Payne either.

     The final Barker factor assesses the prejudice to the

defendant. Prejudice should be assessed in light of the interests the

speedy trial right was designed to protect, specifically, “(i) to prevent

oppressive pretrial incarceration; (ii) to minimize anxiety and the

concern of the accused; and (iii) to limit the possibility that the

defense will be impaired.” Barker, 407 U.S. at 532. Payne has only

been detained for part of the eight-month period related to his

Macon County charges—at this time it appears he was detained two

and a half months prior to his May 12, 2020 release on bond and

another half a month since he was picked up from Montgomery

County. Moreover, Payne has made no claims that any defense

                              Page 9 of 10
                2:20-cv-02293-SEM-TSH # 2   Page 10 of 10




witnesses will become unavailable or that his defense is otherwise

tangibly impaired.

     As none of the four Barker factors lean in his favor, the Court

finds that Payne’s claim that his Sixth Amendment right to a speedy

trial has been violated does not have merit. Accordingly, this claim

is summarily dismissed as well.

                        III.   CONCLUSION

     For the reasons stated above, Petitioner Michael P. Payne’s

Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241

(Doc. [1]) is SUMMARILY DISMISSED. This case is CLOSED.



ENTER: October 20, 2020

FOR THE COURT:
                          /s/ Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                            Page 10 of 10
